DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of  Group I, in the reply filed on 9/27/2022, is acknowledged.  Claim 107 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 61, 64, 73, 74, 82-86 and 89 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferrari et al. (U.S. Patent No. 6,355,270).
	Regarding claim 61, Ferrari et al. teaches “[m]icrofabricated, asymmetrical, reservoir-containing particles for us in the oral delivery of biopolymer therapeutic agents such as peptides, proteins and oligonucleotides.”  Abstract.   Biopolymer agents include GM-CSF (current claim 64).  See claim 2 of Ferrari et al.  
	Regarding claim 73, Ferrari et al. teaches the particle having a disc-like shape.  See claim 5. 
	Regarding claim 74, the particle may be made “muco-adhesive by chemically linking muco-adhesive ligands to the reactive groups on the face of the particle.”  Col. 4, lines 64-66. The ligands bind to chemical receptors present in cells.  See col. 3, lines 63-65.  This reads on “a first region comprising one or more cell adhesive molecules.”   Further, the preferred particles are formed of bioerodible materials, such as biocompaticle polymeric materials that “are suitable in forming one or more of the microstructure layers.”  See col. 3, line 66 – col. 4, line 1; col. 5, lines 57-58.   
	Regarding claim 78, exemplary structural materials use in forming the microstructure include poly(lactic acid), polyglycolic acid or polycaprolactone (current claim 81).  See col. 6, line 13.  
	Regarding claim 82, Ferrari et al. teaches “a layer of reactive amino or thiol groups.”  Claim 20 of Ferrari et al.  This reads on “polymer linker.”
	Regarding claims 83-85, ligands may include an antibody.  See col. 8, lines 10-13. 
	Regarding claim 86, the particles may comprise a releasable therapeutic agent. See col. 18, line 25. 
	Regarding claim 89, “the chambers in which drug and other excipients are located on
the particles can also contain a protective cover or layer of material. This material can be a water-soluble substance such as cellulosic derivative like hydroxypropyl methylcellulose
or gelatin.”  Col. 7, lines 3-8.

Claim(s) 61, 64 and 65 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karp et al. (WO 2009/134866).
	Regarding claim 61, Karp et al. relates to cell membrane engineering.   Title.  To that end, Karp et al. teaches a particle “attached to the cell membrane.   The particle can further comprise a therapeutic agent for drug delivery.”  Abstract.  The particle can be polymeric.  See para. [0143].  The therapeutic agent may include transforming growth factors (i.e., TGF-β-III) (current claim 65).  See para. [0159].  The therapeutic agent may also include interleukins such as IL-6 (current claim 64).  See para. [0162].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 61, 64, 65, 69, 74-76, 78, 105 and 106 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karp et al. (WO 2009/134866) in view of Polak et al. (US 2017/0266317).
	Regarding claim 61, Karp et al. relates to cell membrane engineering.   Title.  To that end, Karp et al. teaches a particle “attached to the cell membrane.  The particle can further comprise a therapeutic agent for drug delivery.”  Abstract.  The particle can be polymeric.  See para. [0143].  The therapeutic agent may include transforming growth factors (i.e., TGF-β-III) (current claim 65).  See para. [0159].  The therapeutic agent may also include interleukins such as IL-6 (current claim 64).  See para. [0162].
	Regarding claim 74, Karp et al. teaches crosslinking particles and/or ligands to a cell. See paras. [0178] et seq. 
	Regarding claims 75 and 76, Karp et al. teaches “the linker comprises a stealth ligand such as poly(ethylene glycol), hyaluronic acid, dextran, chitosan, or poly(ethylene oxide).”  Para. [0177].
Regarding claim 78, Karp et al. teaches PLGA particles. See Example 5.  page
Regarding claim 105, Karp et al. does not teach “a monocyte or macrophage cell.”  However, Karp et al. does teach that “[e]ssentially any cell can be used in the methods and compositions described.”  Para. [0135].
	Polak et al. relates to “synthetically functionalized living cells for targeted drug delivery.”  Title.  To this end, Polak et al. teaches “[u]niform, functional polymer patches can be attached to a fraction of the surface area of living individual cells.”  Abstract.  The cell may be a monocyte or a macrophage.  See para. [0006].   The polymer patch includes a cytophilic layer that can include hyaluronic acid (current claims 75, 76 and 78).  The polymer patch also includes polymer structure that include a targeting ligand.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teaching of Karp et al. to include a monocyte or macrophage cell as the subject for engineering of its cell membrane as taught by Polak et al.  In this regard, it is prima facie obviousness to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Further, one of ordinary skill in the art would have a reasonable expectation of success because Karp et al. teaches any can be used.
 	Regarding claim 69, “the polymer patch can have lateral dimensions in the range of 1 µm to 250 µm and a thickness in the range of 50 nm to 1 µm.”  Para. [0038].  
	
Claim(s) 81 and 90 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karp et al. (WO 2009/134866) in view of Polak et al. (US 2017/0266317) as applied to claims 61, 64, 65, 69, 74-76, 78, 105 and 106, above, and further in view of Lillard, Jr. et al. (US 2013/0045162).	
	The teachings of Karp et al. and Polak et al. are discussed above. 
	Neither reference teaches poly(lactic-co-caprolactone) (PLCL).
	Lillard, Jr. et al. teaches a “a therapeutically effective amount of tumor associated antigen binding ligand-coated planetary ball milled nanoparticles containing a cytotoxic agent.”  Abstract.  In this regard, nanoparticle may comprise PLCL or polyvinyl alcohol.  Para. [0059].
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the teaching of Karp et al. and Polak et al. to include PLCL.  In this regard, it is prima facie obviousness to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618